DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed 03/11/2022 has been entered.  Claims 1-20 are cancelled; claims 21-40 are newly added.  Claims 21-40 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papakostas et al. (U.S. Pat. App. Pub. 2014/0280896), hereinafter Papakostas.

Regarding claim 21, Papakostas disclosed an apparatus to credit application usage associated with a compute device, the apparatus comprising:
at least one memory (memory, ¶[0159]);
computer readable instructions (instructions, ¶[0165]); and
processor circuitry to execute the computer readable instructions (processor, ¶[0158]) to at least:
access logged requests from a proxy server in communication with the compute device (parsing, i.e., accessing, a filtered request log, i.e., logged requests, ¶[0117]; requests stored, i.e., logged, in a proxy, i.e., proxy server, ¶[0084]; mobile device, i.e., compute device, connected to proxy, ¶[0026], Fig. 1, 2), the logged requests associated with one or more applications executed by the compute device (requests associated with an application, ¶[0045]), the logged requests including respective application identifiers and respective timestamps (requests including a user agent/name of an application, i.e., application identifier, ¶[0111]; requests including a timestamp, ¶[0084]);
identify, from the logged requests, a first timestamp of a first request associated with a first application and a second timestamp of a second request associated with the first application (a first time, i.e., first timestamp, and a second time, i.e., second timestamp, associated with a first application, ¶[0117]-[0118]); and
in response to a determination that a third request associated with a second application is included in the logged requests after the second request (determining a record at a third time, i.e., third request, following the second time, i.e., after the second request, ¶[0119]), credit a usage duration of the first application based on the first timestamp and a third timestamp of the third request (crediting the first application with a duration, i.e., usage duration, calculated between the third time and first time, ¶[0122]).

Regarding claim 22, Papakostas disclosed the apparatus wherein the processor circuitry is to compute the usage duration of the first application based on a difference between the third timestamp and the first timestamp (calculating duration as the difference between the third time and the first time, ¶[0122]).

Regarding claim 23, Papakostas disclosed the apparatus wherein the processor circuitry is to:
compare the difference between the third timestamp and the first timestamp to a threshold (determining, i.e., comparing, if the different between the third and first time is greater than a threshold, ¶[0122]); and
in response to a determination that the difference is less than a threshold duration, determine the usage duration to be the difference between the third timestamp and the first timestamp (crediting the first application with a duration equal to the difference between the third time and the first time if the difference is not greater than the threshold, ¶[0122]).

Regarding claim 24, Papakostas disclosed the apparatus wherein the processor circuitry is to determine the usage duration to be a difference between the second timestamp and the first timestamp in response to a determination that the difference between the third timestamp and the first timestamp is greater than the threshold duration (crediting the first application with a duration equal to the difference between the second time and first time if the difference between the third time and first time is greater than the threshold, ¶[0122]).

Regarding claim 25, Papakostas disclosed the apparatus wherein the threshold duration is fifteen minutes (threshold of fifteen minutes, ¶[0122]).

Regarding claim 26, Papakostas disclosed the apparatus wherein the processor circuitry is to credit the usage duration of the first application based on the first timestamp and the second timestamp in response to a determination that the logged requests do not include the third request after the second request (crediting the application with a duration equal to the difference between the second time and first time if the third time is not defined, i.e., the logged requests do not include the third request after the second request, ¶[0120]).

Regarding claim 27, Papakostas disclosed the apparatus wherein the processor circuitry is to determine the usage duration to be a difference between the second timestamp and the first timestamp (calculating duration as the difference between the second time and first time, ¶[0120]).

Regarding claim 28, Papakostas disclosed the apparatus wherein the logged requests include logged hypertext transfer protocol (HTTP) requests (HTTP requests, ¶[0084]), the first request corresponds to an initial HTTP request associated with the first application (first time, i.e., first request, associated with a first occurrence of a first application, i.e., initial HTTP request, ¶[0117]), and the second request corresponds to a last HTTP request associated with the first application (second time, i.e., second request, representing the last occurrence of the same identified application of the first time, i.e., a last HTTP request associated with the first application, ¶[0118]).

Regarding claim 29, Papakostas disclosed at least one non-transitory computer readable medium comprising computer readable instructions (computer readable storage medium storing instructions, ¶[0165]) that, when executed, cause at least one processor (processor, ¶[0158]) to at least:
access logged requests from a proxy server in communication with a compute device (parsing, i.e., accessing, a filtered request log, i.e., logged requests, ¶[0117]; requests stored, i.e., logged, in a proxy, i.e., proxy server, ¶[0084]; mobile device, i.e., compute device, connected to proxy, ¶[0026], Fig. 1, 2), the logged requests associated with one or more applications executed by the compute device (requests associated with an application, ¶[0045]), the logged requests including respective application identifiers and respective timestamps (requests including a user agent/name of an application, i.e., application identifier, ¶[0111]; requests including a timestamp, ¶[0084]);
identify, from the logged requests, a first timestamp of a first request associated with a first application and a second timestamp of a second request associated with the first application (a first time, i.e., first timestamp, and a second time, i.e., second timestamp, associated with a first application, ¶[0117]-[0118]); and
in response to a determination that a third request associated with a second application is included in the logged requests after the second request (determining a record at a third time, i.e., third request, following the second time, i.e., after the second request, ¶[0119]), credit a usage duration of the first application based on the first timestamp and a third timestamp of the third request (crediting the first application with a duration, i.e., usage duration, calculated between the third time and first time, ¶[0122]).

Regarding claim 30, Papakostas disclosed the at least one non-transitory computer readable medium wherein the instructions are to cause the at least one processor to compute the usage duration of the first application based on a difference between the third timestamp and the first timestamp (calculating duration as the difference between the third time and the first time, ¶[0122]).

Regarding claim 31, Papakostas disclosed the at least one non-transitory computer readable medium wherein the instructions are to cause the at least one processor to:
compare the difference between the third timestamp and the first timestamp to a threshold (determining, i.e., comparing, if the different between the third and first time is greater than a threshold, ¶[0122]); and
in response to a determination that the difference is less than a threshold duration, determine the usage duration to be the difference between the third timestamp and the first timestamp (crediting the first application with a duration equal to the difference between the third time and the first time if the difference is not greater than the threshold, ¶[0122]).

	Regarding claim 32, Papakostas disclosed the at least one non-transitory computer readable medium wherein the instructions are to cause the at least one processor to determine the usage duration to be a difference between the second timestamp and the first timestamp in response to a determination that the difference between the third timestamp and the first timestamp is greater than the threshold duration (crediting the first application with a duration equal to the difference between the second time and first time if the difference between the third time and first time is greater than the threshold, ¶[0122]).

Regarding claim 33, Papakostas disclosed the at least one non-transitory computer readable medium wherein the instructions are to cause the at least one processor to credit the usage duration of the first application based on the first timestamp and the second timestamp in response to a determination that the logged requests do not include the third request after the second request (crediting the application with a duration equal to the difference between the second time and first time if the third time is not defined, i.e., the logged requests do not include the third request after the second request, ¶[0120]).

Regarding claim 34, Papakostas disclosed the at least one non-transitory computer readable medium wherein the instructions are to cause the at least one processor to determine the usage duration to be a difference between the second timestamp and the first timestamp (calculating duration as the difference between the second time and first time, ¶[0120]).

Regarding claim 35, Papakostas disclosed a method to credit application usage associated with a compute device, the method comprising:
accessing logged requests from a proxy server in communication with the compute device (requests associated with an application, ¶[0045]), the logged requests associated with one or more applications executed by the compute device (requests associated with an application, ¶[0045]), the logged requests including respective application identifiers and respective timestamps (requests including a user agent/name of an application, i.e., application identifier, ¶[0111]; requests including a timestamp, ¶[0084]);
identifying, from the logged requests, a first timestamp of a first request associated with a first application and a second timestamp of a second request associated with the first application (a first time, i.e., first timestamp, and a second time, i.e., second timestamp, associated with a first application, ¶[0117]-[0118]); and
in response to determining a third request associated with a second application is included in the logged requests after the second request (determining a record at a third time, i.e., third request, following the second time, i.e., after the second request, ¶[0119]), crediting, by executing an instruction with at least one processor, a usage duration of the first application based on the first timestamp and a third timestamp of the third request (crediting the first application with a duration, i.e., usage duration, calculated between the third time and first time, ¶[0122]).

Regarding claim 36, Papakostas disclosed the method further including computing the usage duration of the first application based on a difference between the third timestamp and the first timestamp (calculating duration as the difference between the third time and the first time, ¶[0122]).

Regarding claim 37, Papakostas disclosed the method wherein the computing of the usage duration includes:
comparing the difference between the third timestamp and the first timestamp to a threshold (determining, i.e., comparing, if the different between the third and first time is greater than a threshold, ¶[0122]); and
in response to determining the difference is less than a threshold duration, determining the usage duration to be the difference between the third timestamp and the first timestamp (crediting the first application with a duration equal to the difference between the third time and the first time if the difference is not greater than the threshold, ¶[0122]).

Regarding claim 38, Papakostas disclosed the method wherein the computing of the usage duration includes determining the usage duration to be a difference between the second timestamp and the first timestamp in response to determining the difference between the third timestamp and the first timestamp is greater than the threshold duration (crediting the first application with a duration equal to the difference between the second time and first time if the difference between the third time and first time is greater than the threshold, ¶[0122]).

Regarding claim 39, Papakostas disclosed the method further including crediting the usage duration of the first application based on the first timestamp and the second timestamp in response to determining the logged requests do not include the third request after the second request (crediting the application with a duration equal to the difference between the second time and first time if the third time is not defined, i.e., the logged requests do not include the third request after the second request, ¶[0120]).

Regarding claim 40, Papakostas disclosed the method further including determining the usage duration to be a difference between the second timestamp and the first timestamp (calculating duration as the difference between the second time and first time, ¶[0120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441